


110 HRES 796 IH: Condemning the Kurdistan Workers’ Party

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 796
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Wexler (for
			 himself, Mr. Hastings of Florida, and
			 Mr. Whitfield) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Kurdistan Workers’ Party
		  (PKK) for its ongoing terrorist attacks against Turkey and the Turkish
		  people.
	
	
		Whereas the Kurdistan Workers’ Party (PKK) was founded by
			 Abdullah Ocalan in 1974 as a Marxist-Leninist separatist organization aspiring
			 to establish an independent Kurdish state in southeastern Turkey;
		Whereas in 1984, the PKK launched a campaign of violence
			 against Turkey that has resulted in more than 37,000 deaths in the past 23
			 years;
		Whereas the primary targets of the PKK have been,
			 according to the Department of State’s Country Reports on Terrorism 2006,
			 Turkish government security forces, local Turkish officials and
			 villagers who oppose the organization in Turkey;
		Whereas in 1993 and 1995, the PKK perpetrated attacks on
			 Turkish diplomatic and commercial facilities in numerous Western European
			 cities;
		Whereas in 1999, PKK leader Abdullah Ocalan was captured
			 by Turkish authorities in Kenya with the assistance of the United States, and
			 transferred to Turkey for imprisonment and a trial;
		Whereas in 1999, Abdullah Ocalan declared a peace
			 initiative and ordered his followers to refrain from violence against
			 Turkey and advocated for dialogue with the Turkish government on issues
			 pertaining to the Kurdish community;
		Whereas the PKK foreswore violence from 1999 until June
			 2004, when, according to the Department of State’s Country Reports on Terrorism
			 2006, … [the] hard-line militant wing took control and renounced the
			 self-imposed cease-fire of the previous five years. Striking over the border
			 from bases within Iraq, the PKK also known as Kurdistan Society Congress
			 (Kongra-Gel or KGK), engaged in terrorist attacks in eastern and western
			 Turkey.;
		Whereas in October 1997, the Secretary of State designated
			 the PKK as a foreign terrorist organization pursuant to section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189);
		Whereas in October 1999, October 2001, and January 2004,
			 the Secretary of State redesignated the PKK as a foreign terrorist organization
			 pursuant to section 219 of the Immigration and Nationality Act, and designated
			 as foreign terrorist organizations the following affiliated organizations under
			 the auspices of the PKK: the Kurdistan People’s Congress (KHK), the People’s
			 Congress of Kurdistan, the Kurdistan Society Congress (Kongra-Gel or KGK), the
			 Freedom and Democracy Congress of Kurdistan, and Kurdistan Freedom and
			 Democracy Congress (KADEK);
		Whereas in April 2004, the European Union (EU) designated
			 the KGK as a terrorist organization;
		Whereas Turkish authorities have confirmed or suspect that
			 the PKK is responsible for dozens of terrorist attacks since 2004 that have
			 primarily targeted Turkish military officials and foreign tourists in western
			 Turkey;
		Whereas terrorist attacks perpetrated by the PKK since
			 2004 have killed or injured more than 2,000 Turkish civilians and military
			 officials, as well as foreign tourists;
		Whereas the Department of State’s Country Reports on
			 Terrorism 2006 states that the PKK is comprised of approximately 4,000 to 5,000
			 members, 3,500 of which are currently located in northern Iraq;
		Whereas in August 2006, Secretary of State Condoleezza
			 Rice appointed General Joseph W. Ralston (USAF, Ret.) Special Envoy for
			 Countering the Kurdistan Workers’ Party (PKK), responsible for
			 coordinating U.S. engagement with the Government of Turkey and the
			 Government of Iraq to eliminate the terrorist threat of the PKK and other
			 terrorist groups operating in Northern Iraq and across the Turkey-Iraq
			 border;
		Whereas the Department of State emphasized in its August
			 28, 2006, press statement that the appointment of General Ralston as Special
			 Envoy for Countering the Kurdistan Workers’ Party (PKK) … underscores
			 the commitment of the United States to work with Turkey and Iraq to eliminate
			 terrorism in all its forms;
		Whereas a Congressional letter was sent to President
			 George W. Bush on October 6, 2006, urging him to deter PKK terrorism emanating
			 from Northern Iraq;
		Whereas on March 15, 2007, General Ralston stated before
			 the House Foreign Affairs Committee, Subcommittee on Europe, The
			 continued ability of this terrorist group to operate from Iraqi territory is a
			 threat to regional security and an impediment to improvements in the lives of
			 people on both sides of the border.;
		Whereas on Friday, November 2, 2007, Secretary of State
			 Condoleezza Rice in a joint press conference with Turkish Foreign Minister Ali
			 Babacan stated We consider this (the PKK) a common threat, not just to
			 the interests of Turkey but to the interests of the United States as well. This
			 is going to take persistence and it's going to take commitment—this is a very
			 difficult problem.; and
		Whereas the United States and the Republic of Turkey share
			 a longstanding partnership strengthened by their commitment to democracy,
			 military alliance in the North Atlantic Treaty Organization (NATO), and close
			 cooperation in the war on terror: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms its steadfast support for United
			 States-Turkish relations;
			(2)condemns, in the strongest terms, the
			 unconscionable terrorist attacks by the Kurdistan Workers’ Party (PKK) against
			 the Turkish people;
			(3)reaffirms the
			 support of the United States for Turkey’s right to self-defense;
			(4)urges President Bush to appoint a new
			 United States Special Envoy for Countering the Kurdistan Workers’ Party
			 (PKK);
			(5)urges the Bush Administration to take
			 direct, concrete and immediate action to prevent the PKK from using bases in
			 northern Iraq to carry out attacks against the people and Government of
			 Turkey;
			(6)calls on the
			 United Nations Security Council to condemn the horrific terrorist acts
			 perpetrated by the PKK;
			(7)urges the national
			 Government of Iraq to take concrete steps to remove the PKK from Iraqi
			 territory;
			(8)calls on Kurdish regional government in
			 northern Iraq to take concrete, definitive and immediate action against the PKK
			 by closing down PKK military bases in the Qandil mountains in northern Iraq and
			 prevent further cross border attacks from northern Iraq into Turkey; and
			(9)urges the
			 Secretary of State to designate the Kurdish Freedom Hawks (TAK) as an
			 organization affiliated with the PKK on the list of foreign terrorist
			 organizations pursuant to section 219 of the Immigration and Nationality Act (8
			 U.S.C. 1189).
			
